

114 HR 5998 IH: Reserve Retirement Deployment Credit Correction Act of 2016
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5998IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2016Mr. Serrano introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for retroactive calculation since the start of
			 combat operations in Afghanistan of days of certain active duty or active
			 service performed as a member of the Ready Reserve to reduce the
			 eligibility age for receipt of retired pay for non-regular service.
	
 1.Short titleThis Act may be cited as the Reserve Retirement Deployment Credit Correction Act of 2016. 2.Retroactive calculation since start of combat operations in Afghanistan of days of certain active duty or active service to reduce eligibility age for retirement for non-regular service (a)In generalSection 12731(f)(2)(A) of title 10, United States Code, is amended by striking January 28, 2008 both places it appears and inserting October 7, 2001.
 (b)Retroactive applicationSection 12731(f) of title 10, United States Code, relating to age and service requirements for receipt of retired pay for non-regular service, shall be deemed to have been enacted on October 7, 2001, for purposes of applying the amendment made by subsection (a).
			